Citation Nr: 0730046	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar disc 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
August 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

On his VA Form 9, Appeal to the Board of Veterans' Appeals, 
the veteran requested a hearing at a local VA office before a 
Veterans Law Judge from the Board of Veterans' Appeals.  
However, in a signed statement dated in August 2005, the 
veteran withdrew his request for a hearing, and asked that 
his claims file be forwarded to the Board.  


FINDINGS OF FACT

1.  In a January 1975 decision, the RO denied the veteran's 
claim for service connection for a back condition.  The 
veteran was notified of that decision but did not initiate an 
appeal.  

2.  Evidence submitted since the January 1975 decision is 
either cumulative, redundant, or fails to raise a reasonable 
possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The January 1975 RO decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2005); 38 C.F.R. § 20.1103 (2006).  

2.  The requirements to reopen a claim of service connection 
for lumbar disc disease have not been met.  38 U.S.C.A. 
§ 5108 (West 2005); 38 C.F.R. § 3.156(a) (2001).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  The Board finds that VA has satisfied its duties 
to notify and assist, and that all relevant evidence has been 
obtained. 

The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the appellant's 
petition to reopen the claim for service connection for 
lumbar disc disease, that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, new and material 
evidence to reopen the appellant's claim has not been 
received, it does not appear that the duty to assist 
provisions of the Act are applicable to the appellant's 
petition to reopen his claim for service connection for the 
claimed disability.

In any event, the Board finds that all notification action 
needed to render a fair decision on the petition to reopen 
the claim has been accomplished.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  See 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  

The Court also found that material evidence would be (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  See also Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd., 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  
Therefore, the VCAA requires, in the context of a claim to 
reopen, VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. 

In this matter, in a letter dated in December 2005, the 
veteran was advised as to the criteria for service 
connection, of the need to identify or submit relevant 
evidence, the evidence VA had received, and its duty to 
assist the appellant in obtaining evidence.  More 
importantly, in a November 2001 letter, and after the veteran 
filed his claim to reopen service connection for lumbar disc 
disease, the veteran was advised of the basis of the prior 
denial of his claim.  Specifically, he was advised that 
service connection for a low back condition was denied in 
1975.  To reopen his claim, he was advised to identify or 
submit evidence linking a current low back disability to an 
in-service accident or illness.  As such, he was on notice 
that the critical element missing from his claim was evidence 
of a nexus between an incident or injury during service and a 
current disability.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Background

In August 1974, the veteran filed a claim seeking service 
connection for "back trouble."  He alleged an injury to his 
back during basic training, and stated that he received 
treatment for such on February 18-19, 1954 and May 20, 1970.

The RO denied the claim in January 1975.  The RO essentially 
found no evidence of treatment for a low back injury during 
service, and no evidence to account for the complaints of 
current low back pain.  

Evidence before the RO included the veteran's service medical 
records, and a November 1974 VA examination report.  

Service medical records revealed that on February 18, 1954, 
the veteran was seen with complaints of headaches, backaches, 
fever, and intermittent chills following "shots."  A 
clinical record cover sheet revealed that "shots" referred 
to a typhoid vaccine reaction.  The pertinent diagnosis was 
post-immunization reaction.  

The following month he was seen again with complaints of 
headache, sore throat, and backache.  The diagnosis was 
pharyngitis.  

On May 19-20, 1970, the veteran was seen with complaints of 
left shoulder discomfort.  They did not, however, show 
complaints or treatment for any low back injury.  

Numerous in-service Reports of Medical Examinations are of 
record.  They do not reveal complaints or clinical findings 
of a low back disorder.  

During the VA examination in November 1974, the veteran 
reported occasional low back pain.  It was described as a 
dull, aching pain that typically occurred in the morning.  A 
physical examination of the lumbosacral spine revealed no 
deformity, tenderness, or spasm.  He demonstrated full range 
of motion.  An x-ray examination revealed a loss of the 
normal lumbar lordosis, but was otherwise essentially normal.  

As noted, the RO denied the claim in January 1975.  The 
veteran was advised of the January 1975 decision and of his 
appellate right by a letter dated that same month.  He did 
not initiate an appeal.  

In June 2001, the veteran requested that the RO reopen a 
claim for service connection for a back condition.  The RO 
obtained identified relevant treatment records.  Among them 
were records from M. L., M.D.  They reveal that the veteran 
presented in December 1999 with complaints of low back pain 
for one week's duration.  He denied any history of trauma.  
The assessment was lumbar strain versus sacroiliac strain.  

He was seen again in March 2000 with complaints of severe 
lower back pain for one week's duration.  He reported 
tingling and numbness in the right foot.  X-rays revealed 
moderately advanced degenerative changes, especially at L4-
L5, and L5-S1.  The assessment was disk herniation.  He was 
scheduled for an MRI.  It revealed a moderate to large size 
right lateral disk herniation at L5-S1.  Thereafter, he 
underwent a L5-S1 diskectomy.  

In February 2002, the RO determined that new and material 
evidence had been received to reopen the claim and then 
proceeded to deny the claim on the merits.  

In his notice of disagreement, filed in October 2002, the 
veteran alleged that he initially injured his low back during 
service in 1956 while working on the flight deck.  He stated 
that he jumped off the wing of a B-47.  He also alleged that 
on another occasion, he fell on his tail bone while guiding a 
B-47 on the taxiway.   

Analysis

As an initial matter, the Board finds that the January 1975 
RO decision that denied service connection for a back 
disorder is final.  The veteran was notified of that decision 
in January 1975, but did not initiate an appeal.  As such, 
the decision became final.  38 U.S.C.A. § 7105(a)(c); 38 
C.F.R. §§ 20.200; 20.1103.  

While prior unappealed decisions of the RO are final, if new 
and material evidence is presented or secured with respect to 
a claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).

Specifically, under 38 C.F.R. § 3.156(a), as in effect at the 
time this claim was submitted, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

(The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.)  

Although the RO found that the veteran had submitted new and 
material evidence sufficient to reopen his claim for service 
connection for lumbar disc disease, the Board must 
independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant. Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted. Id. at 1384. See also Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).  

Upon review of the evidence of record, the Board finds that 
new and material evidence has not been submitted sufficient 
to reopen the claim.  In this respect, the evidence received, 
primarily consisting of current outpatient treatment records 
does not show that the veteran sustained a low back injury 
during service, or provide a nexus between a current low back 
disability and the veteran's service.  

The veteran's statements that the low back disability was 
incurred as a result of falls from aircraft or on the flight 
line have been considered.  While these statements are new to 
the extent that the veteran has alleged a new theory as to 
how he was injured during service, these allegations are not 
substantiated by the service medical records, and are not 
material.  Here, material evidence would be evidence that 
tends to show that a current disability manifested by lumbar 
disc disease is related to an incident or injury during 
service.  Lumbar disc disease is not a disability capable of 
lay diagnosis.  Accordingly, where resolution of the issue 
turns on a medical matter, the veteran's lay statements, 
alone, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  In this regard, the medical evidence submitted in 
conjuction with the claim to reopen does not provide any 
indication of a nexus between the veteran's current back 
disability and an incident of service.

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim for service connection 
for a lumbar disc disease has not been received, and that the 
appeal must be denied.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  



ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a lumbar disc 
disease is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


